DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/08/2021.  These drawings are acceptable.

Response to Amendment
The previous objections to claims 1, 3, 6, 9, 11, 12, 14, 15, 21 and 23 are withdrawn in view of the cancellation of claims 1, 3, 6, 9, 11 and 12 and the amendments made to claims 14, 15, 21 and 23.
The previous rejection of claims 1-24 under 35 USC 112(b) is withdrawn in view of the cancellation of claims 1-13 and the amendments made to claim 14.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14, lines 5-6:
the one upstream oxidative dehydrogenation reactor or (ii) from the last upstream oxidative dehydrogenation reactor in the series;

Claim 14, line 15:
upstream oxidative dehydrogenation reactors and the downstream

Claim 15
	The process of claim 14, wherein the product stream obtained from the downstream oxidative dehydrogenation reactor comprises less than 100 ppmv O2.

Claim 17, line 2:
or more upstream oxidative dehydrogenation reactors, the lower alkane with [[a]] the catalyst comprising a

Claim 21
	The process of claim 14, wherein the product stream obtained from the downstream oxidative dehydrogenation reactor comprises a carboxylic acid.

Claim 23
	The process of claim 14, wherein the product stream obtained from the downstream oxidative dehydrogenation reactor comprises acetic acid.

Claim 24, lines 2-3:
0.05 vol.% to 2 vol.% in the stream provided to the effluent 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for oxidative 1-C3 alcohol to an effluent of the one or more upstream dehydrogenation reactors to obtain a mixture, and providing said mixture to the downstream dehydrogenation reactor to produce a product stream comprising the corresponding alkene. In particular, the addition of the C1-C3 alcohol to the effluent of the one or more upstream dehydrogenation reactors prior to the downstream dehydrogenation reactor, which would promote the consumption of the residual oxygen by reaction with said C1-C3 alcohol, is considered novel and unobvious over the prior art.  
Simanzhenkov et al. (US Pub. 2014/0249339 A1) discloses a process for oxidative dehydrogenation of ethane to ethylene in the presence of a catalyst comprising a mixed metal oxide ([0026]; [0033]-[0035]). Simanzhenkov teaches that the amount of oxygen that is entrained in the product ethylene stream should be minimized for further processing, and teaches operating a low temperature oxygen scavenging reactor where the residual oxygen in the ethylene product stream is consumed by catalytic reaction with hydrogen to produce water or with methane to produce CO or CO2 ([0108]-[0109]). It is noted in Simanzhenkov that the residual oxygen in the product stream being treated is reduced to below 1000 ppm by volume ([0109]). However, Simanzhenkov is silent on the introduction of C1-C3 alcohol to any point in the oxidative dehydrogenation reactor. Therefore, there is no sufficient suggestion or motivation that would have led one of ordinary skill in the art to add a stream comprising from 0.01 vol.% to 10 vol.% of a C1-C3 alcohol along with an effluent from an upstream dehydrogenation reactor to a downstream dehydrogenation reactor.
Arnold et al. (US Pub. 2010/0256432 A1), directed to a process for the oxidative dehydrogenation of ethane, teaches that it may be advantageous to include an oxygen elimination reactor downstream of the ethane ODH reactor in order to reduce the effluent oxygen concentration to a lower level than achievable in the ODH reactor at either 1-C3 alcohol along with an effluent from an upstream dehydrogenation reactor to a downstream dehydrogenation reactor.
Rezai et al. (US Pat. 9,352,306 B2, cited in the IDS dated 02/26/2020) discloses a process for removing oxygen from a hydrocarbon stream comprising free oxygen by catalytic combustion in the presence of a catalyst comprising platinum and optionally tin (col. 2, lines 6-20). Rezai teaches that the combustion of free oxygen can be carried out with added methanol (col. 4, lines 54-59). However, there is no teaching or motivation that would have guided one skilled in the art to operate two oxidative dehydrogenation reactors in series, wherein methanol is specifically added to the effluent of the upstream reactor prior to its introduction to the downstream reactor. 
Cottrell et al. (US Pat. 5,321,192, cited in the IDS dated 02/26/2020) discloses a process for dehydrogenating C2-5 normal paraffins to olefins, wherein water or a water precursor is introduced to the inlet of two or more beds of dehydrogenation catalyst (col. 3, lines 25-35). Cottrell discloses that the suitable water precursors include any low molecular weight alcohol, for example, methanol and ethanol (col. 3, line 38-44). However, Cottrell does not teach that the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772